UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 36-2476480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1154 Broadway Hewlett, NY 11557 (Address of principal executive offices) (516)374-7600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of November 14, 2012, there were 3,842,869 shares of the registrant’s common stock outstanding. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION Item1 — Financial Statements 3 Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 (Unaudited) and 2011 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements(Unaudited) 7 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3 — Quantitative and Qualitative Disclosures About Market Risk 45 Item4— Controls and Procedures 45 PART II — OTHER INFORMATION Item1 — Legal Proceedings 46 Item1A — Risk Factors 46 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3 — Defaults Upon Senior Securities 46 Item4 — Mine Safety Disclosures 46 Item5 — Other Information 46 Item6 — Exhibits Signatures EXHIBIT 3(a) EXHIBIT 3(b) EXHIBIT 31(a) EXHIBIT 31(b) EXHIBIT 32 EXHIBIT 101.INS XBRL Instance Document EXHIBIT 101.SCH XBRL Taxonomy Extension Schema EXHIBIT 101.CAL XBRL Taxonomy Extension Calculation Linkbase EXHIBIT 101.DEF XBRL Taxonomy Extension Definition Linkbase EXHIBIT 101.LAB XBRL Taxonomy Extension Label Linkbase EXHIBIT 101.PRE XBRL Taxonomy Extension Presentation Linkbase 1 Forward-Looking Statements This Quarterly Report contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this Quarterly Report may not occur.Generally these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control, that may influence the accuracy of the statements and the projections upon which the statements are based.Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2011 under “Factors That May Affect Future Results and Financial Condition”. Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, (unaudited) Assets Fixed-maturity securities, held to maturity, at amortized cost (fair value of $792,101 at September 30, 2012 and $777,953 at December 31, 2011) $ $ Fixed-maturity securities, available for sale, at fair value (amortized cost of $21,780,082 at September 30, 2012 and $22,215,191 at December 31, 2011) Equity securities, available-for-sale, at fair value (cost of $4,716,098 at September 30, 2012 and $3,857,741 at December 31, 2011) Total investments Cash and cash equivalents Premiums receivable, net of provision for uncollectible amounts Receivables - reinsurance contracts Reinsurance receivables, net of provision for uncollectible amounts Notes receivable-sale of business Deferred acquisition costs Intangible assets, net Property and equipment, net of accumulated depreciation Other assets Total assets $ $ Liabilities Loss and loss adjustment expenses $ $ Unearned premiums Advance premiums Reinsurance balances payable Deferred ceding commission revenue Notes payable (includes payable to related parties of $378,000 at September 30, 2012 and December 31, 2011) Accounts payable, accrued expenses and other liabilities Deferred income taxes Total liabilities Commitments and Contingencies Stockholders' Equity Common stock, $.01 par value; authorized 10,000,000 shares; issued 4,715,829 shares at September 30, 2012 and 4,643,122 shares at December 31, 2011; outstanding 3,828,391 shares at September 30, 2012 and 3,759,900 shares at December 31, 2011 Preferred stock, $.01 par value; authorized 1,000,000 shares; -0- shares issued and outstanding - - Capital in excess of par Accumulated other comprehensive income Retained earnings Treasury stock, at cost, 887,438 shares at September 30, 2012 and 883,222 shares at December 31, 2011 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues Net premiums earned $ Ceding commission revenue Net investment income Net realized gain on investments Other income Total revenues Expenses Loss and loss adjustment expenses Commission expense Other underwriting expenses Other operating expenses Depreciation and amortization Interest expense Total expenses Income from operations before taxes Income tax expense (benefit) ) Net income Gross unrealized investment holding gains arising during period ) Income tax (expense) benefit related to items of other comprehensive income ) ) ) Comprehensive income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted Dividends declared and paid per common share $ See accompanying notes to condensed consolidated financial statements. 4 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Consolidated Statement of Stockholders' Equity Nine months ended September 30, 2012 (unaudited) Accumulated Capital Other Common Stock Preferred Stock in Excess Comprehensive Retained Treasury Stock Shares Amount Shares Amount of Par Income Earnings Shares Amount Total Balance, December 31, 2011 - - ) Stock-based compensation - Exercise of stock options - Shares deducted from exercise of stock options for payment of withholding taxes ) ) - - ) - ) Tax benefit from exercise of stock options - Acquisition of treasury stock - ) ) Dividends - ) - - ) Net income - Change in unrealized gains on available for sale securities, net of tax - Balance, September 30, 2012 $ - $ - $ ) $ See accompanying notes to condensed consolidated financial statements. 5 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Gain on sale of investments ) ) Depreciation and amortization Amortization of bond premium, net Stock-based compensation Deferred income tax expense ) ) (Increase) decrease in assets: Premiums receivable, net ) ) Receivables - reinsurance contracts ) Reinsurance receivables, net ) ) Deferred acquisition costs ) ) Other assets ) Increase (decrease) in liabilities: Loss and loss adjustment expenses Unearned premiums Advance premiums ) Reinsurance balances payable Deferred ceding commission revenue Accounts payable, accrued expenses and other liabilities ) ) Net cash flows provided by operating activities Cash flows used in investing activities: Purchase - fixed-maturity securities available for sale ) ) Purchase - equity securities ) ) Sale or maturity - fixed-maturity securities available for sale Sale - equity securities Recovery of loss from failed bank - Collections of notes receivable and accrued interest - sale of businesses Other investing activities ) ) Net cash flows used in investing activities ) ) Cash flows used in financing activities: Proceeds from line of credit - Principal payments on line of credit ) - Principal payments on long-term debt (includes $407,000 to related parties) - ) Proceeds from exercise of stock options - Withholding taxes paid on cashless exercise of stock options ) - Tax benefit from exercise of stock options - Purchase of treasury stock ) - Dividends paid ) ) Net cash flows used in financing activities ) ) Increase in cash and cash equivalents $ $ Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 6 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation and Nature of Business Kingstone Companies, Inc. (referred to herein as "Kingstone" or the “Company”), through its subsidiary, Kingstone Insurance Company (“KICO”), underwrites property and casualty insurance to small businesses and individuals exclusively through independent agents and brokers. KICO is a licensed insurance company in the State of New York. In February 2011, KICO’s application for an insurance license to write insurance in the Commonwealth of Pennsylvania was approved; however, KICO has only nominally commenced writing business in Pennsylvania. Kingstone, through its subsidiary, Payments, Inc., a licensed premium finance company in the State of New York, receives fees for placing contracts with a third party licensed premium finance company. The accompanying unaudited condensed consolidated financial statements included in this report have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q and Article8-03 of SEC RegulationS-X. The principles for condensed interim financial information do not require the inclusion of all the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the consolidated financial statements as of and for the year ended December31, 2011 and notes thereto included in the Company’s Annual Report on Form 10-K filed on March 30, 2012. The accompanying condensed consolidated financial statements have not been audited by an independent registered public accounting firm in accordance with standards of the Public Company Accounting Oversight Board (United States) but, in the opinion of management, such financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the Company’s financial position and results of operations. The results of operations for the nine months ended September 30, 2012 may not be indicative of the results that may be expected for the year ending December31, 2012. Note 2 – Accounting Policies and Basis of Presentation Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Such estimates and assumptions, which include the reserves for losses and loss adjustment expenses, are subject to considerable estimation error due to the inherent uncertainty in projecting ultimate claim amounts that will be reported and settled over a period of several years. In addition, estimates and assumptions associated with receivables under reinsurance contracts related to contingent ceding commission revenue require considerable judgment by management. On an on-going basis, management reevaluates its assumptions and the methods of calculating its estimates. Actual results may differ significantly from the estimates and assumptions used in preparing the consolidated financial statements. Principles of Consolidation The consolidated financial statements consist of Kingstone and its wholly-owned subsidiaries. Subsidiaries include KICO and its subsidiaries, CMIC Properties, Inc. (“Properties”) and 15 Joys Lane, LLC (“15 Joys Lane”), which together own the land and building from which KICO operates. All significant inter-company transactions have been eliminated in consolidation. 7 Accounting Pronouncements In July 2012, the Financial Accounting Standards Board (the “FASB”) issued ASU 2012-02, Intangibles—Goodwill and Other (Topic 350): Testing Indefinite-Lived Intangible Assets for Impairment, to simplifythe guidance for testing the decline in the realizable value (impairment) of indefinite-lived intangible assets other than goodwill. Under this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of an intangible asset is less than its carrying amount. If such a determination is not reached, then performance of further impairment testing is not necessary. The new guidance is effective for annual and interim goodwill tests performed for fiscal years beginning after September 15, 2012. However, early adoption is permitted. The adoption of ASU 2012-02 is not expected to have a material effect on the Company’s consolidated financial condition or results of operations. In June 2011 (and as amended in December 2011), the FASB issued ASU No. 2011-05, “Presentation of Comprehensive Income” (“ASU 2011-05”). ASU 2011-05 provides amendments to ASC No. 220 “Comprehensive Income”, which require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in this update are effective retrospectively for fiscal years and interim periods within those years, beginning after December 15, 2011, with early adoption permitted. The Company adopted this guidance effective January 1, 2012. The Company has determined that all other recentlyissued accounting pronouncements will not have a material impact on its consolidated financial position, results of operations and cash flows, or do not apply to its operations. Note 3 - Investments Available for Sale Securities The amortized cost and fair value of investments in available for sale fixed-maturity securities and equities as of September 30, 2012 and December 31, 2011 are summarized as follows: 8 September 30, 2012 Net Cost or Gross Gross Unrealized Losses Unrealized Amortized Unrealized Less than 12 More than 12 Fair Gains/ Category Cost Gains Months Months Value (Losses) (unaudited) Fixed-Maturity Securities: Political subdivisions of States, Territories and Possessions $ $ $
